DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements are being considered by the examiner. 
Claim Objections
Claim 7 is objected to because of the following informalities: 
Regarding Claim 7, Ln 3, the limitation “the squeezer”.  Examiner suggests “first and second pressers”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Ln 8, the limitation “from the side” is indefinite for failing to particularly point out and distinctly claim a frame of reference from which a “side” may be determined. 
Regarding Claim 10, Ln 1 & 3, the limitation “bar container” is indefinite for failing to particularly point out and distinctly claim whether this element is the same as the “container” previously recited in Claim 9, Ln 3 or not.  Examiner has interpreted the bar container recited in Claim 10, to be separate and distinct from the “container” recited in Claim 9, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 15, Ln 11, the limitation ““from the side” is indefinite for failing to particularly point out and distinctly claim a frame of reference from which a “side” may be determined. 
Regarding Claim 19, Ln 3, the limitation “a surface” is indefinite for failing to particularly point out and distinctly claim whether this element is the same as the “a surface of the hinge, a surface of the first presser, and/or a surface of the second presser”, previously recited in Claim 19, Ln 1-2, or not.  Examiner has interpreted the surface recited in Claim 10, to be separate and distinct from the “surfaces” recited in Claim 9, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 20, Ln 16, the limitation “from the side” is indefinite for failing to particularly point out and distinctly claim a frame of reference from which a “side” may be determined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 12, 14-15, 17, 19 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Lime squeezer (extract from 1910 Print advertisement; Ebay, site accessed 27SEP2022), hereinafter, Lime squeezer. 

    PNG
    media_image1.png
    309
    517
    media_image1.png
    Greyscale

FIG EX–1
Regarding Claim 1, Lime squeezer discloses a side-squeezing squeezer comprising: 
a hinge; 
a first presser connected to the hinge; 
a second presser connected to the hinge opposite of the first presser; and 
a support positioned between the first presser and the second presser and configured to hold a foodstuff in place (all as illustrated in Fig EX–1); 
wherein the first and second pressers are configured to squeeze the foodstuff using lever action from the side (as illustrated in the text in FIG EX–1). 
Regarding Claim 2, Lime squeezer discloses all aspects of the claimed invention, as stated above.  Lime squeezer further discloses a first handle extending from the first presser; and a second handle extending from the second presser (all as illustrated in Fig EX–1).
Regarding Claim 3, Lime squeezer discloses all aspects of the claimed invention, as stated above.  Lime squeezer further discloses at least one of the first handle and the second handle is hollow (as illustrated in Fig EX–1). 
Regarding Claim 4, Lime squeezer discloses all aspects of the claimed invention, as stated above.  Lime squeezer further discloses the support includes a support surface that is configured to support the foodstuff (as illustrated in Fig EX–1). 
Regarding Claim 5, Lime squeezer discloses all aspects of the claimed invention, as stated above.  Lime squeezer further discloses the support includes one or more holes configured to provide straining of liquid expelled from the foodstuff (as illustrated in Fig EX–1). 
Regarding Claim 8, Lime squeezer discloses all aspects of the claimed invention, as stated above.  Lime squeezer further discloses at least one of the first presser and the second presser includes a textured section (as illustrated in Fig EX–1). 
Regarding Claim 12, Lime squeezer discloses all aspects of the claimed invention, as stated above.  Lime squeezer further discloses a flat plane created along a surface of the hinge, a surface of the first presser, and a surface of the second presser; wherein the flat plane allows for the squeezer to rest flat on a surface or a container. Examiner notes the first handle and second presser have been interpreted to be integral parts of one half of the squeezer, joined by the hinge, and the upper surfaces of the squeezer are illustrated in FIG EX–1.  As such, the lower half, comprised of the reverse side of the first handle/second presser element and hinge form the plane as claimed. 
Regarding Claim 14, Lime squeezer discloses all aspects of the claimed invention, as stated above.  Lime squeezer further discloses at least one of the first presser and the second presser is a blade.  Examiner notes the surfaces of both first and second presser which appear to be coincident with the support would sweep across the surface of the support when closing, acting as a blade. 
Regarding Claim 15, Lime squeezer discloses a side-squeezing squeezer comprising: 
a hinge;
a first presser connected to the hinge;
a second presser connected to the hinge opposite of the first presser; 
a support positioned between the first presser and the second presser and configured to hold a foodstuff in place, the support including one or more holes configured to provide straining of liquid expelled from the foodstuff; 
a first handle extending from the first presser; and 
a second handle extending from the second presser; 
wherein the first and second pressers are configured to squeeze the foodstuff using lever action from the side (all as illustrated in Fig EX–1). 
Regarding Claim 17, Lime squeezer discloses all aspects of the claimed invention, as stated above.  Lime squeezer further discloses at least one of the first presser and the second presser includes a textured section (as illustrated in Fig EX–1). 
Regarding Claim 19, Lime squeezer discloses all aspects of the claimed invention, as stated above.  Lime squeezer further discloses 
a flat plane created along a surface of the hinge, a surface of the first presser, and a surface of the second presser; wherein the flat plane allows for the squeezer to rest flat on a surface or a container.  Examiner notes the first handle and second presser have been interpreted to be integral parts of one half of the squeezer, joined by the hinge, and the upper surfaces of the squeezer are illustrated in FIG EX–1.  As such, the lower half, comprised of the reverse side of the first handle/second presser element and hinge form the plane as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lime squeezer, in view of Allen (US 2,454,905). 
Regarding Claim 6, Lime squeezer discloses all aspects of the claimed invention, as stated above.  Lime is silent to the support includes one or more walls extending around at least a portion of a periphery of the support. 
Allen teaches a squeezer (Col 1, Ln 1).  Allen further teaches the support includes one or more walls (15) extending around at least a portion of a periphery of the support (as illustrated in at least Fig 5). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the squeezer as disclosed by Lime squeezer, to include one or more walls extending around at least a portion of a periphery of the support , as taught by Allen, in order to provide support for the presser. 
Regarding Claim 7, combined Lime squeezer/Allen discloses all aspects of the claimed invention, as stated above.  Lime squeezer is not explicit to one or more openings extending through the second presser. 
Allen further teaches one or more openings extending through the second presser (containing [15], as illustrated in Fig 5), the one or more openings configured to allow for a wall of the one or more walls to pass through the one or more openings when the squeezer is pressed together (as illustrated in Fig 5). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the squeezer as taught by combined Lime squeezer/Allen, to include one or more openings extending through the second presser, as taught by Allen, the one or more openings configured to allow for a wall of the one or more walls to pass through the one or more openings when the squeezer is pressed together, in order to provide support for the presser. 
Regarding Claim 16, Lime squeezer discloses all aspects of the claimed invention, as stated above.  Lime squeezer is not explicit to the support includes one or more walls extending around at least a portion of a periphery of the support. 
Allen teaches a squeezer (Col 1, Ln 1).  Allen further teaches the support includes one or more walls (15) extending around at least a portion of a periphery of the support (as illustrated in at least Fig 5); and wherein the second presser comprises one or more openings (26) (29) extending therethrough that is configured to allow for a wall of the one or more walls to pass through the one or more openings when the squeezer is pressed together (as illustrated in at least Fig 5). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the squeezer as disclosed by Lime squeezer, to include one or more openings extending through the second presser, as taught by Allen, the one or more openings configured to allow for a wall of the one or more walls to pass through the one or more openings when the squeezer is pressed together, in order to provide support for the presser. 
Regarding Claim 20, Lime squeezer discloses a side-squeezing squeezer comprising: 
a hinge;
a first presser connected to the hinge and including a textured section; 
a second presser connected to the hinge opposite of the first presser and including: 
a textured section; and 
a support positioned between the first presser and the second presser and configured to hold a foodstuff in place, the support including: 
one or more holes configured to provide straining of liquid expelled from the foodstuff; and 
a first handle extending from the first presser; and 
a second handle extending from the second presser (all as illustrated in FIG EX–1). 
wherein the first and second pressers are configured to squeeze the foodstuff using lever action from the side (as illustrated in the text in FIG EX–1). 
Lime squeezer is not explicit to the support includes one or more walls extending around at least a portion of a periphery of the support, nor one or more openings extending through the second presser. 
Allen teaches a squeezer (Col 1, Ln 1).  Allen further teaches one or more walls (15) extending around at least a portion of a periphery of the support (as illustrated in at least Fig 5). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the squeezer as disclosed by Lime squeezer, to include one or more walls extending around at least a portion of a periphery of the support , as taught by Allen, in order to provide support for the presser. 
Allen further teaches wherein the one or more openings (26) (29) is configured to allow for a wall of the one or more walls to pass through the one or more openings when the squeezer is pressed together. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the squeezer as taught by combined Lime squeezer/Allen, to include one or more openings extending through the second presser, as taught by Allen, the one or more openings configured to allow for a wall of the one or more walls to pass through the one or more openings when the squeezer is pressed together, in order to provide support for the presser. 
Claims 9-10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lime squeezer, in view of Eydelman (US 9,307,867), hereinafter Eydelman. 
Regarding Claim 9, Lime squeezer discloses all aspects of the claimed invention, as stated above.  Lime squeezer is not explicit to a bar attached to the support and configured to extend away from the hinge to provide support for the squeezer atop of a container. 
Eydelman teaches a squeezer (Col 1, Ln 7-10).  Eydelman further teaches a bar (18) (20) (as illustrated in at least Fig 2) attached to the support and configured to extend away from the hinge to provide support for the squeezer atop of a container.  Examiner notes that if the squeezer were placed a top a suitable container, the bar would provide support for the squeezer. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the squeezer as disclosed by Lime squeezer, to include a bar attached to the support and configured to extend away from the hinge to provide support for the squeezer atop of a container, as taught by Eydelman, in order to provide more support for the squeezer during use. 
Regarding Claim 10, combined Lime squeezer/Eydelman teaches all aspects of the claimed invention, as stated above.  Lime squeezer is not explicit to a bar container. 
Eydelman further teaches a bar container (36) (38) (as illustrated in Fig 2), wherein the bar is retractable and configured to be selectively extended from or retracted into the bar container (as illustrated by the dashed lines in Fig 2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the squeezer as taught by combined Lime squeezer/Automoness, to include a bar container, such that a bar may be stored within the container, as taught by Eydelman, for storage in limited space. 
Regarding Claim 18, Lime squeezer discloses all aspects of the claimed invention, as stated above.  Lime squeezer is not explicit to a retractable bar and bar container. 
Eydelman teaches a squeezer (Col 1, Ln 7-10).  Eydelman further teaches a bar container (36) (38) (as illustrated in Fig 2); and a retractable bar (18) (20) (as illustrated in at least Fig 1) attached to the support and configured to extend away from the hinge (as illustrated by the dashed lines in Fig 2) to provide support for the squeezer atop of a container and is further configured to be selectively extended from or retracted into the bar container.  Examiner notes that if the squeezer were placed atop a suitable container, the bar would provide support for the squeezer. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the squeezer as disclosed by Lime squeezer, to include a bar attached to the support and configured to extend away from the hinge to provide support for the squeezer atop of a container, as taught by Eydelman, in order to provide more support for the squeezer during use. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lime squeezer, in view of Applicant admitted prior art Williams (US 1,054,731), hereinafter Willaims. 
Regarding Claim 11, Lime squeezer discloses all aspects of the claimed invention, as stated above.  Lime squeezer is silent to a funnel member attached to the support, the funnel member configured to direct expelled liquid from the foodstuff. 
Williams teaches a squeezer (Col 1, Ln 5-6).  Williams further teaches a funnel member (7) (as illustrated in at least Fig 2) attached to the support, the funnel member configured to direct expelled liquid from the foodstuff.  Examiner notes the funnel member is designed to collect and dispense through a plurality of holes (Col 1, Ln 50-51), the juice from the foodstuff pressed, and if placed above a container, would direct the juice into that container.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the squeezer as disclosed by Lime squeezer, to include a funnel member attached to the support, the funnel member configured to direct expelled liquid from the foodstuff, as taught by Williams, in order to more completely direct the juice form the foodstuff into a container, placed below the squeezer. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lime squeezer, in view of Griffith  (US 9,089,237), hereinafter Griffith. 
Regarding Claim 13, Lime squeezer discloses all aspects of the claimed invention, as stated above.  Lime squeezer is not explicit to the support is collapsible. 
Griffith teaches a colander, a related apparatus in the food art, for passing liquid from foodstuff (Col 1, Ln 19-21).  Griffith further teaches the inner support surface of the colander is collapsible (Col 2, Ln 11; as illustrated in Fig.s 1 & 10). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the squeezer as disclosed by Lime squeezer, to include a collapsible support surface, as taught by Griffith, in order to provide for storage in limited space. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Automoness Manual Juicer (Amazon, site accessed 27SEP2022), hereinafter Automoness.  Automoness teaches a squeezer with a bar extending form the hinge, supporting the fruit support surface above a container. 
Cohee, et alia (US 7,431,837), hereinafter Cohee.  Cohee teaches a collapsible squeezer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725